Citation Nr: 0029804	
Decision Date: 11/14/00    Archive Date: 11/16/00	

DOCKET NO.  94-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
disability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.  

An initial claim for service connection for disability of the 
left knee was received from the veteran in December 1992.  In 
a rating in August 1993, the Regional Office (RO) granted 
service connection for disability of the left knee, diagnosed 
as osteochondritis dissecans, evaluating the disability as 
10 percent disabling, effective from January 4, 1993.  The 
veteran disagreed with the rating assigned for this 
disability, and the present appeal ensued.

Subsequently, the veteran was scheduled for and failed to 
appear for Department of Veterans Affairs (VA) examinations 
on various occasions.  In addition, on his appeal dated in 
May 1994, the veteran requested a hearing before the Board at 
a local VA office.  A travel board hearing was scheduled in 
November 1995, but canceled because of a government shutdown.  
The travel board hearing was rescheduled for January 1996, 
but the veteran failed to appear for such hearing.  In 
September 2000, the veteran was scheduled for another travel 
board hearing.  On the date of the hearing, the veteran 
withdrew his request for a hearing.  In October 2000, 
correspondence was received from the veteran stating that he 
was withdrawing his request for a hearing.  He requested that 
another VA examination be scheduled for him since he had been  
"unable to make my VA examination appointments in the past 
due to reasons beyond my control." As the veteran's request 
for a hearing has been withdrawn, the case is now properly 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.704 (1999).  


FINDINGS OF FACT

1.  On a VA examination, the veteran's complaints included 
pain in the left knee, and periods of locking, swelling, and 
snapping.  

2.  On physical examination, range of motion of the left knee 
was from 0 degrees to 130 degrees, without evidence of 
locking, subluxation, or instability.  

3.  The veteran's left knee disability is no more than 
slightly disabling.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
disability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.655, 4.1, 4.1, 
4.7, 4.40-4.42, 4.45, 4.58, 4.59, Part 4, Diagnostic 
Codes 5257, 5260, 5261 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that he has 
continuous pain, swelling, limitation of motion, and 
limitation of function of the left knee.  He contends that he 
should receive a higher evaluation for the disability of the 
left knee. 

Service medical records reveal that the veteran injured the 
left knee in service.  He underwent an arthroscopic procedure 
in August 1989 with debridement of osteochondritis dissecans.  
The surgery report indicated that the ligaments and menisci 
were normal.  The procedure was repeated in November 1991.  
The surgery report indicated that the ligaments and menisci 
were normal.  He had some complaints relating to this knee 
subsequently.  

On a January 1993 examination for his reserve affiliation, 
the veteran complained of swelling and instability of the 
left knee of 2 weeks duration.  Examination showed some 
swelling, but no instability or limitation of motion.  On 
examination in April 1993, there was left knee tenderness and 
limitation of motion.  A profile report that same day 
indicted that the veteran had complaints of pain, swelling, 
and instability of the left knee.  On physical examination 
there was no limitation of motion in the left knee, and the 
knee was stable.  In January 1994, a private physician 
reported that the veteran was receiving anti-inflammatory 
medication for synovitis of the left knee.  In July 1994, a 
physician determined that the veteran's knee had improved 
sufficiently for him to participate in the Reserve program. 

On an initial claim for service connection for disability of 
the left knee received in December 1992, the veteran reported 
that the first arthroscopic procedure in 1989 occurred to 
repair torn cartilage, and that he continued to have problems 
in the left knee, requiring further arthroscopic surgery in 
1991.  

On a VA examination in February 1993, the veteran's 
complaints included pain, swelling, and snapping of the left 
knee.  On physical examination, range of motion of the knee 
was from 0 degrees to 130 degrees.  Physical examination 
showed no swelling, instability, or subluxation.  There was 
medial femoral condyle pain.  The diagnosis was postoperative 
residuals, osteochondritis dissecans of the left knee.

In January 1994, a medical center reported that the veteran 
was being treated for synovitis of the left knee with anti-
inflammatory medication.  

In February 1994, the veteran stated that he injured the left 
knee in 1989, with swelling and instability in the left knee.  
The diagnosis was osteochondritis dissecans of the left 
medial femoral condyle.  He had a surgical procedure in 
August 1989, but continued to have pain, instability, and 
swelling in the left knee.  He reported that a second 
surgical procedure was performed in 1990 when some cartilage 
was removed from his knee.  He continued to have pain and 
swelling in the left knee when during Reserve duty after his 
discharge from active duty.  He submitted a January 1994 
physical profile from his Reserve unit placing limitations on 
his physical activities, included limited running, lifting, 
and knee bends.  

A VA examination was scheduled for November 1994, but was not 
accomplished.  A VA examination was scheduled for January 
1998, but the veteran failed to report.  

A supplemental statement of the case sent to the veteran in 
April 1998, cited 38 C.F.R. § 3.655 and noted that his claim 
for a rating in excess of 10 percent for disability of the 
left knee had been denied. 

The veteran failed to report for a VA examination in November 
1998.  

In January 1999, the veteran was informed about the need for 
another physical examination.  He stated that he would not 
proceed with the appeal, and would send a letter to this 
effect.  When no letter was received from the veteran, the RO 
sent the veteran a letter in August 1999 requesting 
clarification whether he desired to continue the appeal, and 
whether he was willing to report for an examination.  In 
October 1999, the veteran responded in the affirmative to 
both questions.  In November 1999, the RO informed him about 
the consequences of failing to report for a scheduled 
examination.  He was informed that if he failed to appear 
without good cause his claim would be judged on the evidence 
available, if the claim was an original claim, and if the 
examination was scheduled for a reopened claim, or a claim 
for increase, the regulations required that the claim be 
denied. 

The veteran was scheduled for a VA examination on December 9, 
1999.  He requested rescheduling of the examination.  The 
veteran was rescheduled for December 18, 1999, but he again 
failed to report.  In a September 2000 report of contact, the 
veteran indicated that he would make another request in 
writing for a VA examination. 

The Board will review the rating for disability of the left 
knee from the date of the grant of service connection based 
on the evidence of record.   See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board is satisfied that the RO has 
attempted to obtain all necessary evidence, including VA 
examinations, to properly evaluate the disability of the left 
knee.  

In this regard, the veteran has failed to report for several 
scheduled VA examinations.  38 C.F.R. § 3.655 provides that 
if a veteran fails to appear for a scheduled examination 
without good cause a claim will be judged on the evidence 
available, if the claim was an original claim.  If the 
examination was scheduled for a reopened claim, or a claim 
for increase, the regulation states that the claim shall be 
denied.  Good cause is defined as including, but not limited 
to, the illness or hospitalization of the claimant or the 
death of an immediate family member.  The U.S. Court of 
Appeals for Veterans Claims has recognized that the Board may 
deny a veteran's claim by reason of this regulation when a 
veteran fails to appear for scheduled examinations without 
good cause being shown. See Engelke v. Gober, 10 Vet.App. 396 
(1997) and Wamhoff v. Brown, 8 Vet.App. 517 (1996).

In this case, as previously indicated, the veteran has failed 
to report for several scheduled VA examinations.  He has not 
provided a sufficient excuse or reason for his failure to 
appear for these examinations, including 2 scheduled 
examinations in 1998 and 2 (one rescheduled) examinations in 
1999.  In his October 2000 correspondence, he stated that he 
had been  "unable to make my VA examination appointments in 
the past due to reasons beyond my control."  This letter 
does not provide any specific reason for his failure to 
appear for the several scheduled examinations.  This letter 
does not present any specific or identifiable cause or excuse 
for his failure to appear and cooperate.  Thus, the record 
does not demonstrate that there was good cause for the 
veteran's failure to appear for such examinations.  As a 
result, the Board will proceed to adjudicate the claim on the 
basis of the present record.  There has been no reasonable or 
good cause shown for his failure to appear, and there is no 
reasonable basis to defer the appeal further.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  The veteran's medical 
history, current clinical manifestations, and any disability 
due to pain, weakness, fatigue, and limitation of function of 
a joint beyond that reflected by limitation of motion has 
been reviewed in the context of all applicable regulations.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Codes 5260 and 5261, a 20 percent evaluation 
will be assigned where flexion of the leg is limited to 
30 degrees or extension is limited to 15 degrees.  A 
10 percent evaluation will be assigned where flexion is 
limited to 45 degrees, or extension is limited to 10 degrees.  

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability, a 20  percent 
evaluation will be assigned where the disability is moderate.  
A 10 percent evaluation will be assigned where the disability 
is slight.  

The veteran has complained of chronic pain, instability, and 
swelling in the left knee.  There is some evidence that he 
had some swelling in the left knee in January 1993 and 
January 1994.  However, the swelling apparently responded to 
anti-inflammatory medication.  The VA examination in February 
1993 and the Reserve examinations in 1993 failed to show 
evidence of locking, instability, or more than slight 
limitation of motion of the left knee.  The limitation of 
motion demonstrated does not warrant a 20 percent evaluation 
pursuant to the schedular criteria.  Without objective 
evidence of instability or subluxation in the knee, the Board 
concludes that there is no more than slight disability or 
impairment of the left knee.  There is evidence of some 
swelling and pain, and the current 10 percent evaluation for 
disability of the left knee adequately compensates the 
veteran for the pain, fatigue, weakness, and limitation of 
function of the knee.  DeLuca v. Brown, supra.  


ORDER

Entitlement to a rating in excess of 10 percent for 
disability of the left knee is not established.  The benefit 
sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals







- 5 -





- 1 -


